Citation Nr: 0117905	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  99-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left eye disorder, 
characterized as sarcoid uveitis.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1979 to 
January 1983.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied (as not well grounded) the 
claim of entitlement to service connection for a left eye 
disorder, characterized as sarcoid uveitis.  


REMAND

In September 1997, the veteran submitted to the RO a claim 
for service connection for sarcoid uveitis of the left eye, 
which was denied as not well-grounded in a January 1998 
rating decision.  Specifically, the veteran contended that, 
seven months after his discharge from service in January 
1983, he was diagnosed with left eye sarcoidosis, which was 
treated with medication.  He further contended that, as his 
condition worsened over time, he underwent surgery for his 
left eye disorder in 1986 at the Lakeside VA Medical Center 
(VAMC).  At present, after a July 2000 remand to the RO for 
additional development, the veteran's case is once again 
before the Board for appellate review.

In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, an additional remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, and has not 
had the opportunity to adjudicate this claim on the merits, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992). 

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of, or 
treatment for, any left eye problems or disorders.  Medical 
records from the Lakeside VAMC dated from October 1986 to 
November 1986 contain a medical history of sarcoidosis three 
years prior with recurrent bouts of progressively worsening 
left eye uveitis for the previous two years.  This medical 
history, if accurate, would tend to relate the veteran's 
original diagnosis to within a year of the veteran's 
discharge from service, although it would not indicate 
whether any sarcoid uveitis within a year of service 
separation manifested to a degree of 10 percent.  
Additionally, the VAMC records note that, on October 31, 
1986, the veteran underwent left eye pars plana lensectomy 
and vitrectomy, apparently performed at the Northwestern 
Memorial Hospital.  Upon discharge from the Lakeside VAMC, 
his diagnosis was left eye sarcoid uveitis.  

However, the Board also notes that the present record is 
devoid of any medical records indicating that the veteran was 
in fact diagnosed with sarcoidosis within one year of service 
separation on January 11, 1983 (including to a degree of 10 
percent disabling at that time), or that he currently suffers 
from a left eye disorder related to his active service.  At 
present, according to a December 1997 VA examination report, 
the veteran's diagnosis is edematous cornea with MCE opaque 
cornea, precluding view of the anterior chamber of the eye. 

Whether a disability manifested to 10 percent within a year 
of service is determined by applying the criteria set forth 
in VA's Schedule for Rating Disabilities.  Diagnostic Code 
6000 provides that chronic uveitis is to be rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  38 C.F.R. § 4.84a (2000). 

Given the above described medical history and evidence, the 
Board is not satisfied that the claims file contains 
sufficient medical evidence to make a decision on the claim.  
The evidence includes a diagnosis of current left eye 
disability, and a history which, if accurate, would tend to 
relate the veteran's sarcoid uveitis diagnosed in 1986 to 
within a year of service separation.  However, the record 
lacks medical opinions (based on a review of all of the 
relevant and available evidence) regarding the etiology of 
the veteran's claimed left eye disorder, whether the sarcoid 
uveitis diagnosed in 1986 manifested within one year of 
service, and, if so, whether sarcoid uveitis manifested to a 
degree of 10 percent within a year of service.  In this 
regard, if the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to comply with the 
provisions of the Veterans Claims Assistance Act of 2000, 
additional development of the record is necessary prior to a 
review of the merits of the veteran's claim.  

Lastly, the Board notes that, as required by the July 2000 
Board remand, the RO attempted to obtain the veteran's 
treatment records from Northwestern Memorial Hospital.  
Specifically, as per October 2000 correspondence from the 
medical records department of Northwestern Memorial Hospital, 
the RO was informed that the hospital did not maintain the 
records requested and was directed to contact the veteran's 
physician(s) directly.  In November 2000, the veteran was 
notified that the Northwestern Memorial Hospital did not have 
the requested treatment records and was asked by the RO to 
submit VA forms 21-4142 (Authorization and Consent to Release 
Information to VA) in order to obtain his treatment records 
directly from his treating physicians.  However, to the 
present, the veteran has failed to acknowledge or reply to 
the November 2000 RO letter.  As such, the Board finds that 
the RO has complied with the notice and duty to assist 
provisions contained in the new law with respect to the 
treatment records from Northwestern Memorial Hospital.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. 
§ 5103A).  The veteran should note that he, as the claimant, 
still has the responsibility to present and support his claim 
for benefits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107(a)).  He is 
further advised that failure to provide the information 
requested may have adverse consequences for his claim. 

Therefore, in order to give the veteran-appellant every 
consideration with respect to the present appeal and to 
ensure full compliance with the Veterans Claims Assistance 
Act of 2000, this case is REMANDED for the following action:

1.  The RO should afford the veteran an 
appropriate VA examination to evaluate 
the nature, severity, and etiology of 
any left eye disorder.  The claims 
folder and a copy of this remand must 
be made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination, and the examiner 
should indicate in writing that the 
claims folder has been reviewed.  All 
necessary tests and studies should be 
conducted in order to render a 
diagnosis(es) of the veteran's left eye 
disorder(s).  Following a review of the 
veteran's medical records and history, 
and upon examination of the veteran, 
the VA examiner should render opinions 
as to whether it is at least as likely 
as not that: A) the veteran's current 
left eye disorder includes sarcoid 
uveitis or is related to sarcoid 
uveitis diagnosed in 1986; B) sarcoid 
uveitis (diagnosed in October 1986) 
became manifest to a compensable degree 
(10 percent) within a one year period 
of the veteran's discharge from service 
on January 11, 1983 (that is, by 
January 11, 1994); and C) the veteran's 
current left eye disorder is otherwise 
etiologically related to any injury or 
disease during his period of active 
duty service from January 1979 to 
January 1983.  It is requested that the 
VA examiner reconcile any contradictory 
evidence regarding the etiology of the 
claimed left eye disorder.  The 
examiner should include the complete 
rationale for all opinions and 
conclusions, expressed in a written 
report.

2.  The RO should review the claims 
file and take any additional 
appropriate action to ensure compliance 
with the notice and assistance to the 
claimant provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

3.  The RO should readjudicate on the 
merits the issue of entitlement to 
service connection for a left eye 
disorder, characterized as sarcoid 
uveitis, taking into consideration the 
presumptive requirements of 38 C.F.R. §§ 
3.307, 3.309 (2000).  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and comply with the duty to assist the veteran.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free 

to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




